USDC IN/ND case 2:16-cv-00449-PPS-JEM document 43 filed 09/19/19 page 1 of 2


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

DALE PIERSON,            )
     Plaintiff,          )
                         )
v.                       )                          No. 2:16- CV-449
                         )
NATIONAL INSTITUTE FOR   )
LABOR RELATIONS RESEARCH )
     ET. AL.             )
     Defendants.         )


               JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       Now come the parties, by their respective counsel, and hereby stipulate to the dismissal

of the above referenced cause of action with prejudice.


Respectfully submitted,


/s/ Christopher D. Stidham                          /s/ Paul Bozych
Christopher D. Stidham, #34213-64                   Paul Bozych
Kenneth B. Elwood, #17937-45                        John J. Murphy
Rhame, Elwood & McClure, PC                         Nielsen, Zehe & Antas, P.C.
3200 Willowcreek Road, Suite A                      55 W. Monroe Street, Suite 1800
Portage, Indiana 46368                              Chicago, Illinois 60603
(219) 762-0494                                      (312) 322-9900
chrisstidham@rhameandelwood.com                     pbozych@nzalaw.com
kenelwood@rhameandelwood.com                        jmurphy@nzalaw.com
USDC IN/ND case 2:16-cv-00449-PPS-JEM document 43 filed 09/19/19 page 2 of 2


                                  CERTIFICATE OF SERVICE

       I certify that on September 19, 2019, a true and complete copy of the above and
foregoing was served in accordance with Fed.R.Civ.P.5, pursuant to the district court’s ECF
system as the ECF filers, and was served by regular mail to non-ECF filers and parties who do
not appear to be registered with the Court’s ECF system.

Paul Bozych
John J. Murphy
Nielsen, Zehe & Antas, P.C.
55 W. Monroe Street, Suite 1800
Chicago, Illinois 60603

                                            /s/ Christopher D. Stidham
                                            Christopher D. Stidham, #34213-64
                                            Kenneth B. Elwood, # 17937-45
